OPINION — AG — ** LEASE RIGHTS — ADVERTISING ** WHERE LANDS UNDER THE CONTROL OF THE BOARD OF REGENTS OF OKLAHOMA AGRICULTURAL AND MECHANICAL COLLEGES HAVE BEEN ADVERTISED FOR LEASE FOR OIL AND GAS PURPOSES, AS PROVIDED FOR IN 70 O.S. 1387 [70-1387] AND NO BIDS ARE RECEIVED PRIOR TO THE TIME STATED IN SUCH ADVERTISEMENT FOR THE OPENING AND CONSIDERATION OF ALL BIDS THEREIN, SUCH LANDS MAY NOT BE LEASED FOR OIL AND GAS PURPOSES WITHOUT AGAINST ADVERTISING THE SAME AS PROVIDED FOR IN SAID STATUTE. CITE: 70 O.S. 1387 [70-1387] (JAMES C. HARKIN)